Case 5:19-cv-00012-RCL Document 21 Filed 01/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR.,
Petitioner,
SA-19-CA-12-RCL

Mia

LORIE DAVIS, TDCJ Director;

Mm mun um uM un oa a

Respondent.

ORDER
APPOINTING COUNSEL

Before the Court is Honorable Royce C. Lamberth’s referral to the undersigned for the
purpose of appointing counsel to represent Petitioner Mark McCourt Lieber, Jr. at an Evidentiary
Hearing in this case. (See Docket Entry 20.) The undersigned finds that the interests of justice
do require appointment of counsel to represent Petitioner Lieber. See 18 U.S.C.
§3006A(a)(2)(B). Accordingly, it is hereby ORDERED that the following counsel is
APPOINTED to represent Petitioner Lieber:

Javier N. Maldonado

Law Office of Javier N. Maldonado, P.C.

8620 N. New Braunfels, Suite 605

San Antonio, Texas 78217

210-277-1603
Jmaldonado.law@gmail.com

The U.S. Clerk is directed to mail a copy of this Order to Petitioner Lieber, and a copy
also be sent to Counsel Maldonado electronically.

SIGNED on January 16, 2020. =

{Be yf
ni heal es A at Judge

 

 
